Citation Nr: 1202176	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck or cervical spine disability and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medications taken for service-connected orthopedic disabilities.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which in pertinent part denied service connection for the issues listed above.

The Veteran testified before the undersigned at a July 2011 Travel Board hearing.  The hearing transcript is of record.  

The Veteran did not perfect his appeal with respect to the issue of entitlement to service connection for soft tissue sarcoma associated with herbicide exposure.  Accordingly, this issue is not on appeal before the Board at this time.  See January 2010 VA Form 9.

The Board notes that the Veteran submitted additional medical evidence following the last adjudication by the RO.  However, he waived RO consideration of that evidence during his July 2011 hearing.  See July 2011 Travel Board hearing transcript.

The issues of entitlement to service connection for a neck or cervical spine disability and entitlement to service connection for GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  .  In an unappealed decision issued in June 1994, the RO denied the Veteran's claim for service connection for a neck or cervical spine disability.

2.  The evidence associated with the claims file subsequent to the June 1994 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a neck or cervical spine disability, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a neck or cervical spine disability.

3.  A current left knee disability, degenerative arthritis of the left knee, is the result of an injury during active duty.

4.  The Veteran's right knee disability, degenerative arthritis of the right knee, is etiologically related to his degenerative arthritis of the left knee, which is the result of an injury during active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a neck or cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Degenerative arthritis of the left knee was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).

4.  Degenerative arthritis of the right knee is proximately due to or the result of osteoarthritis of the left knee, which is the result of an injury during active duty.  38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Cervical Spine Disability

The Veteran's claim for service connection for a neck or cervical spine disability was originally denied in a June 1994 RO rating decision, based on a finding that there was nothing of record to suggest continuity or chronicity of a cervical spine or neck disability between the Veteran's separation from service and the diagnosis made in 1989.  In other words, there was no relationship between the Veteran's current neck disability, diagnosed in 1989, and his active military service.  See June 1994 rating decision.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in January 2008.

At the time of the June 1994 denial, the evidence of record included service treatment records showing that the Veteran had been involved in helicopter crashes in service, and injured himself falling down a flight of stairs, and complained of upper back and neck pain.  In July 1972, he reported with complaints of pain in the left side of the neck for three days.  In April 1976, it was noted that he had hurt his back and shoulder in an aircraft accident in 1970, and that they had been bothering him for three days.  He was noted at that time to have trouble moving his left arm and turning his head to the left.  He complained of neck pain again in June 1976.  X-rays at that time showed loss of lordotic curve, but were otherwise normal.  
Notes from March 1977 indicate that he had a history of recurrent thoracic and cervical back pain for five years, due to multiple helicopter crashes.

The evidence of record also included the report of a VA examination conducted in July 1978, during which the Veteran complained of neck pain.  He had full range of motion in the neck and back on physical examination, which the examiner noted was negative, and was not diagnosed with a cervical spine or neck disability.

The record also included private treatment records from GB, MD dated from November 1981 to September 1985, showing that the Veteran sustained an on-the-job injury in September 1981, and complained of low back, dorsal spine pain, and low cervical dorsal interscapular spine soreness on the right through the right trapezius, limiting motion.  In October 1984, he returned with complaints of pain down the right arm, and intermittent neck pain for a year or more, along with crepitus.  X-rays at that time revealed C-5-6 degenerative spondylitis, and he was diagnosed with left cervical spondylitis.

Also included in the record were private treatment records from PS, MD dated from December 1989 to June 1992.  A CT of the cervical spine conducted in November 1989 revealed extensive spondylosis of the cervical spine with prominent osteophytes at the C5-6 and C6-7 levels, which projected into both neuroforamina bilaterally and in particular at the C6-7 level, which the examiner noted may have resulted in a significant bilateral neuroforaminal stenosis.  A November 1989 MRI of the cervical spine revealed large left paramedian herniations of the C5-6 and C6-7 discs, and large central herniations of the C3-4 and C4-5 discs, which abutted the cervical cord.  The C3-4 disc appeared to deviate and impress on the cervical cord.  During his initial consultation in December 1989, the Veteran was noted to have severe pain and to be unable to work, related to a second on-the-job injury in September 1989.  The notes indicate that the Veteran was initially seen for his low back, but since then his condition had changed to include complaints of neck pain and pain radiating down the left arm, with the thumb and first finger on the left hand going numb.  The doctor prescribed a cervical collar 24 hours a day and was prescribed medication.  He also indicated that he would order a cervical myelogram with CT cervical scan from C3-4 to C6-7 if he failed to improve.  

In January 1990, the Veteran reported that he was not improving, and consequently, he was scheduled for a cervical to lumbar myelogram with CT cervical scan and CT lumbar scan.  The procedure was performed approximately one week later, and the impression was cervical spondylosis with abnormality at all levels from C/3 to C/7.  His final diagnoses at discharge were: large central C3-4 disk herniation to the cord with slight central and bilateral osteophytes; diffusely small cervical canal from C2-3 downward; central and rightward C4-5 disk herniation with slight bilateral osteophytes, barely adequate canal; moderate central and large left and lesser right C5-6 osteophytes with slight central annulus protrusion with distortion and compression of the left hemicord; C6-7 slight central annulus protrusion with moderate left osteophytes, with barely adequate canal.  The doctor recommended active intervention in the neck rather than conservative treatment.  

In June 1991, he underwent a C5-6 and C6-7 anterior diskectomy and osteophyte removal, and anterior interbody fusions with freeze-dried cadaver tibular graft, with microscope, with good results.  Notes from August 1991 to June 1992 show that he continued to complain of slight neck pain, but that overall, he was doing very well.

The record also included the report from a VA examination conducted in April 1994.  At that time, the Veteran reported that he injured his cervical spine and upper thoracic spine in a helicopter crash in 1969, and reinjured it in 1970 when he fell down a flight of stairs.  He complained of stiffness in the neck, and the examiner noted that he had limitation of motion of the neck.  He was diagnosed with a herniated nucleus pulposus at the C5-6-7 levels, with anterior fusion on the right side with some persistent left-sided radiculopathy in the C5-6 and C6-7 levels.

The new evidence added to the record includes a January 2010 statement from CC, a former U.S. Army 1 Aircraft Commander, who served with the Veteran in Vietnam.  CC stated that he was present when the Veteran was wounded and knocked unconscious in a helicopter explosion in early 1971, and that upon regaining consciousness, the Veteran complained of arm and shoulder injuries, but did not seek medical attention at that time because he believed his injuries to be a temporary strain.  See January 2010 statement from CC.

The new evidence also includes an August 2011 statement from RM, D.O., of the Mobridge Medical Clinic.  RM noted that the Veteran's history and service treatment records indicate a history of cervical spine problems going back a number of years, related to the four helicopter crashes and one explosion that he was involved in during service.  He also noted that the Veteran was instructed to wear a neck brace at least three times during his enlistment in relation to his cervical spine complaints.  As such, he opined that it is reasonable to conclude that the Veteran's cervical spine problems began as early as, and as a direct result of, his service in Vietnam.  

Also added to the record, is the transcript of the Veteran's July 2011 Travel Board hearing, during which he testified that he injured his neck during helicopter crashes and a helicopter explosion in service.  He also testified that he injured his neck in an accident at work, and that he received workman's compensation for the injury.  See July 2011 Travel Board hearing transcript.

This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that his current cervical spine disability is related to his active military service.  The new evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a neck or cervical spine disability is reopened.

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.  The development of the reopened claim is addressed below.  

Left Knee Disability

The Veteran's claim for service connection for a left knee disability was originally denied in an August 1978 RO rating decision, based on a finding that a left knee injury in service was considered acute and transitory, with no evidence of residuals found on separation examination or examination in July 1978.  The Veteran did not file an appeal and the decision became final.  In a June 1994 RO rating decision, the RO found that there was no new and material evidence to reopen the Veteran's claim for service connection for a left knee disability because there was no evidence of a current left knee disability traceable to events during military service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in January 2008.

At the time of the June 1994 denial, the evidence of record included service treatment records showing that the Veteran reported to sick call on several occasions with complaints of left knee pain, swelling, instability and weakness.  In May 1973, he was diagnosed with mild chondromalacia patella of the left knee.  In February 1974, he was given a physical profile for softening of the knee cap, left and right legs.  In October 1975, X-ray revealed ligament instability.  In October 1977, he was noted to have probable traumatic arthralgias in the knees. 

The evidence also included the report from a VA examination in July 1978, during which the Veteran reported injuries to his left knee and left knee instability in service, and continued left knee instability after his discharge.  Physical examination of the knees was normal.

The evidence also included private treatment records showing that in April 1983, the Veteran was treated surgically for a new injury to his left knee, which he reported he initially hurt in service in 1971 and 1972.  He reported that since that time, he had experienced intermittent problems.  See treatment records from GB, MD dated from November 1981 to September 1985.

The new evidence added to the record includes private treatment records from Bannock Regional Medical Center, showing that from August 1995 to January 1996, the Veteran was treated for continuing osteoarthritis of the knees.

The new evidence also includes current VA outpatient treatment records that show that the Veteran has been followed for osteoarthritis of the knees; that he underwent a total right knee replacement in December 2006; and that a total left knee replacement was pending.  See outpatient treatment records from the VA Medical Center in Salt Lake City, Pocatello Community Based Outreach Clinic, dated from June 2000 to April 2007.

Also added to the record is a transcript from the Veteran's July 2011 Travel Board hearing, during which he testified that he sustained several injuries to his left knee in service, and that these traumatic events led to the development of his currently diagnosed knee disabilities.  He also testified that the left knee weakness that he experienced in service progressed to the point that he had to have knee surgery in 1983, and would eventually have to have a total left knee replacement.  He also indicated that his right knee had weakened over the years as a result of favoring that knee to compensate for the left knee weakness, and that as a result, he had undergone a total right knee replacement in December 2006.

The record also includes VA outpatient treatment records showing that during treatment in August 2011, JT, MD noted that the Veteran reported that his left knee pain was related to injuries he sustained in the Army.  He also noted that the Veteran's records showed that he had experienced knee pain and swelling since the 1970's.  Dr. JB noted that X-rays revealed that the Veteran did in fact have osteoarthritis of the left knee, and opined that it was possible that it was post-traumatic arthritis from the injuries the Veteran sustained while in the military.  

This new evidence relates to an unestablished fact necessary to substantiate the claim, i.e., the Veteran's contention that his current left knee disability is related to his active military service.  The new evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a left knee disability is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Left Knee Disability

The Veteran contends that his current left knee disability developed as a result of injuries to the knee in service.  He claims further that his left knee weakness, which developed as a result of his in-service injuries, led to another injury to his left knee in 1983, for which he underwent ligament repair surgery, and that he will eventually have to undergo a total left knee replacement.  See March 2011 Form 646 and July 2011 Travel Board hearing transcript.
Service treatment records show that in August 1971, the Veteran reported left knee pain after falling down a flight of stairs.  An X-ray conducted at that time was negative.  Notes from October 1971 show that he injured his left knee in a motorcycle accident.  He was also noted at that time to have a contusion of the left knee, and painful flexion.  In August 1972, he was noted to have an acute knee injury.  During a flight physical in May 1973, he reported swollen or painful joints and a trick or locked knee.  He also reported occasional swelling of the knees, secondary to injuries in Vietnam.  Later in May 1973, he was noted to have mild chondromalacia patella of the left knee.  In February 1974, he was given a physical profile for softening of the knee cap, left and right legs.  In October 1975, he complained of his left knee giving way, pain and occasional effusion.  The impression was ligament instability.  An October 1975 X-ray revealed acruciate ligament laxity.  In October 1977, he was noted to have a longstanding history of instability and weakness and occasional swelling in the left knee, and it was requested that he be started on a strengthening and exercise program.  The noted impression was traumatic arthralgias-probable degenerative joint disease.  At the time of his separation examination in November 1977, he reported recurrent back pain and a trick or locked knee.

During his initial VA examination in July 1978, the Veteran reported injuring his left knee in a helicopter crash in Vietnam in 1969.  He also reported that on two occasions in Vietnam, he slipped getting out of a helicopter and his knee gave out.  He complained of continued knee instability at that time.  Physical examination of the knees revealed both knees to be stable and there was no evidence of crepitus.  Drawer sign and McMurray's sign was negative.  X-rays were also normal.  

As noted above, during private treatment in April 1983, the Veteran complained of a sore left knee, which he first hurt in service in 1971 and twisted again in 1972.  He reported that since that time, he had experienced intermittent problems.  He reported that the day before, he had mis-stepped and the knee gave out, causing him to fall.  Physical examination revealed tenderness over the lateral joint, with a 2+ Lachmans or anterior cruciate deficiency.  X-rays revealed a flattening of the lateral femoral condyle, which the examiner noted was possibly congenital.  He diagnosed a flattening lateral femoral condyle possible cruciate deficiency, possible lateral meniscus tear, and recommended that an arthrogram be done on the left knee.  Subsequent left knee arthrogram showed a very small anterior lateral meniscus tear.  The Veteran was admitted to the Pocatello Regional Medical Center in October 1983 , with an obvious torn medial collateral ligament, left knee, and probable torn medial meniscus.  He underwent an arthroscopy followed by open ligament repair.  Post-operatively, he did well and was discharged home on Tylenol #3, nonweight bearing, on crutches, with follow-up scheduled for two weeks.  See treatment records from GB, MD dated from November 1981 to September 1985.

As noted above, private treatment records from Bannock Regional Medical Center, show that from August 1995 to January 1996, the Veteran was treated for continuing osteoarthritis of the knees, and current VA outpatient treatment records show that the Veteran has been followed for osteoarthritis of the knees, and that a total left knee replacement was pending.  

Also, as noted above, during his July 2011 Travel Board hearing, the Veteran testified that he sustained several injuries to his left knee in service, and that these traumatic events led to the development of his currently diagnosed knee disabilities.  

VA examiner, JT, MD opined that it was possible that the Veteran's diagnosed osteoarthritis of the left knee was post-traumatic arthritis from the injuries the Veteran sustained while in the military.  

The Veteran contends that he initially injured his left knee in service, and that he has had continuing problems with his knee since that time.  The post-service medical evidence of record shows that the Veteran has been diagnosed with degenerative arthritis of the left and right knee, and a VA examiner in August 2011 opined that the Veteran's degenerative arthritis is possibly related to trauma to the knees during active service.

The Veteran's left knee disability is manifested by symptoms that the Veteran is competent to report.  He is competent to report the specifics of his injuries, and his reports are supported by the findings that he has a current left knee disability.  He has reported in statements and during examinations that he has had problems with his left knee since service.  These statements provide competent evidence of injuries to the left knee during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  They are buttressed by the opinion of the VA examiner who provided a medical opinion linking the Veteran's current left knee disability to trauma to the left knee in service.  There is no contrary medical opinion of record.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a left knee disability for several years after service.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Right Knee Disability

The Veteran contends that he has a right knee disability, secondary to his aforementioned left knee disability, which the Board has determined to be service-connected.  Specifically, he has reported that his right knee disability developed as a result of overcompensating for the left knee, which was damaged and weakened as a result of in-service injuries.  See March 2011 Form 646 and July 2011 Travel Board hearing transcript.

As noted above, service treatment records show that in August 1972, the Veteran was noted to have an acute knee injury.  During a flight physical in May 1973, he reported swollen or painful joints and a trick or locked knee.  He also reported occasional swelling of the knees, secondary to injuries in Vietnam.  In February 1974, he was given a physical profile for softening of the knee cap, left and right legs.  At the time of his separation examination in November 1977, he reported a trick or locked knee.

The Veteran's knees were normal on VA examination in July 1978.

Private treatment records show that in October 1983, the Veteran reported that when playing basketball, he came down on the outside of his foot and something gave in what is assumed to have been his right knee, and he went down.  He proceeded to the emergency room, where the attending physician assessed him with a possible torn lateral collateral ligament.  On physical examination, the knee was tender diffusely, with 3+ fluid, and no Lachman's.  An arthrogram was ordered and surgical repair recommended, if lateral collateral ligament shown to be torn.  Approximately five days later, the Veteran's right knee was examined, and was noted to have 2+ fluid, and to be tender over the lateral collateral, with some localized thickening, and some posterior medial soreness when he walked.  It was noted that the knee went out again when he jumped into a varus stress, and it was recommended that he have the knee operated on.  He was scheduled to have an arthroscopy done first, followed by probably an examination of the lateral collateral ligament and repair, and possible medial menisectomy.  Notes from January 1984 indicate that the right knee was doing very well, with good motion, no fluid, but tender over the fibular head.  X-rays revealed no abnormality, except the lateral femoral condyle had a new bone in the drill hole.  See treatment records from GB, MD dated from November 1981 to September 1985.

Private treatment records from Bannock Regional Medical Center, show that from August 1995 to January 1996, the Veteran was treated for continuing osteoarthritis of the knees.

VA outpatient treatment records show that the Veteran has been diagnosed with osteoarthritis of the knees, and that he underwent a total right knee replacement in December 2006.  See outpatient treatment records from the VA Medical Center in Salt Lake City, Pocatello Community Based Outreach Clinic, dated from June 2000 to April 2007.

During his July 2011 Travel Board hearing, the Veteran testified that the left knee weakness that he experienced in service progressed to the point that he had to have knee surgery in 1983, and would eventually have to have a total left knee replacement.  He also indicated that his right knee had weakened over the years as a result of favoring that knee to compensate for the left knee weakness, and that as a result, he had undergone a total right knee replacement.

In an August 2011 statement, the Veteran's private physician, RM, D.O. opined that the problems the Veteran had experienced with his right knee were the result of compensatory changes necessitated by the left knee, which he initially injured in service.  This is the only medical opinion of record addressing whether or not the Veteran's right knee disability is related to his left knee disability.  As such, there is no contrary medical opinion of record.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a right knee disability for several years after service.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims for service connection for a left knee disability and service connection for a right knee disability.



ORDER

New and material evidence has been presented, and the claim for service connection for a neck or cervical spine disability is reopened; the appeal is granted to this extent only.

New and material evidence has been presented, and the claim for service connection for a left knee disability is reopened.

Service connection for a left knee disability, namely degenerative arthritis of the left knee, is granted.

Service connection for a right knee disability, namely degenerative arthritis of the right knee, is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current cervical spine or neck disability that developed as a result of several helicopter crashes and a helicopter explosion he was involved in and witnessed in service.  He has reported that he had cervical spine or neck problems in service and that the pain continued after his discharge.

Service treatment records show that the Veteran was involved in helicopter crashes during active duty, after which he complained of upper back and neck pain.  He was never diagnosed with a chronic neck or cervical spine disability.

On VA examination in July 1978, he complained of neck pain and hand/arm symptoms.  X-rays at that time were normal, and there was full range of motion.  No cervical spine or neck disability was diagnosed.  

The post-service medical evidence of record shows that the Veteran sustained an on-the-job injury, with subsequent complaints of low back and neck pain in September 1981.  He was noted to have early degenerative changes in the cervical spine during private treatment in October 1984.  In September 1989, he was involved in a second industrial accident, where he fell from a ladder and sustained cervical disc trauma.  In December 1989, he presented for treatment with a history of neck pain and left upper extremity symptoms for the previous two to three weeks.  In January 1990, the Veteran had a cervical to lumbar myelogram with CT cervical scan and CT lumbar scan.  The impression was cervical spondylosis with abnormality at all levels from C/3 to C/7.  Consequently, in June 1991, he underwent an anterior effusion on the right side at the C5-6-7 levels, with good results.  During VA examination in April 1994, he was diagnosed with a herniated nucleus pulposus at the C5-6-7 levels, with anterior fusion on the right side with some persistent left-sided radiculopathy in the C5-6 and C6-7 levels.

In a January 2010 statement, CC, former U.S. Army 1 Aircraft Commander, who served with the Veteran in Vietnam, stated that he was present when the Veteran was wounded and knocked unconscious in a helicopter explosion in early 1971, and that upon regaining consciousness, the Veteran complained of arm and shoulder injuries, but did not seek medical attention at that time because he believed his injuries to be a temporary strain.  See January 2010 statement from CC.

In an August 2011 statement, RM, D.O. of the Mobridge Medical Clinic noted that the Veteran's history and service treatment records indicate a history of cervical spine problems going back a number of years, related to the four helicopter crashes and one explosion that he was involved in during service.  He also noted that the Veteran was instructed to wear a neck brace at least three times during his enlistment in relation to his cervical spine complaints.  As such, he opined that it is reasonable to conclude that the Veteran's cervical spine problems began as early as, and as a direct result of, his service in Vietnam.  The examiner did not indicate that he had reviewed the entire claims file, prior to rendering his opinion.  In this regard, he did not discuss the Veteran's two documented on-the-job accidents, that both resulted in severe injuries to his cervical spine.  He also failed to indicate what current cervical spine disability he had diagnosed the Veteran with.

The Veteran contends that he has a current cervical spine or neck disability related to injuries in service.  The post-service medical evidence of record shows that the Veteran had been diagnosed with current cervical spine disorders.  The Veteran's private physician has opined that the Veteran has current "cervical spine problems" related to his military service in Vietnam.  Contemporaneous evidence of an ongoing cervical spine or neck disability in the years following service is not of record.  Furthermore, the Veteran had two intervening post-service injuries to his cervical spine that resulted in extensive surgical procedures.
Accordingly, the Board finds that an examination and opinion is needed to determine whether any currently diagnosed cervical spine or neck disability was incurred during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that he developed gastroesophageal reflux disease (GERD) as a result of prescribed medications taken to manage the symptoms of his orthopedic disabilities, including disabilities of his neck, back and knees.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to GERD or any other gastrointestinal disorder.

VA treatment records show that the Veteran has been treated for a hiatal hernia, GERD, esophageal strictures and dysphagia (difficulty swallowing).  He underwent dilation of the esophagus twice, once in 1995, and most recently in January 2001.  He has been prescribed medication to manage the symptoms of GERD and dysphagia, including Gaviscon and Zantac.  He was also prescribed Pepcid for treatment of his hiatal hernia.  Naproxyn, which was prescribed for pain in the knees, was noted to cause some gastrointestinal upset, and use was limited.  In addition, Motrin, which the Veteran was prescribed for pain related to his orthopedic disabilities irritated his GERD.  The records also show that the Veteran was counseled as to lifestyle changes to reduce GERD symptoms, such as avoidance of late meals and alcohol use.  See outpatient treatment records from the VA Medical Center in Salt Lake City dated from May 1993 to April 2006.

Current VA treatment records show that the Veteran is followed for GERD, with stricture, requiring dilation 1-2 times per year.  See outpatient treatment records from the VA Medical Center in Salt Lake City, Pocatello CBOC dated from June 2000 to April 2007.

In light of the Veteran's contentions and the fact that the Board has found that service connection for a left and right knee disability is warranted, the Board has determined that he should be afforded a VA examination to determine the etiology of any currently present GERD.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of any current neck or cervical spine disability.  The claims folder must be made available to and reviewed by the examiner.  

Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the neck and cervical spine.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current neck or cervical spine disability is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.
A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the etiology of his GERD.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's GERD is etiologically related to his active service or was caused or chronically worsened by a service-connected disability; or by medication taken for any of his service-connected orthopedic disabilities, to include degenerative arthritis of the left knee, degenerative arthritis of the right knee, or any neck or cervical spine disability found to be related to service.  The rationale for all opinions expressed must also be provided.  

3.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that they contain the information and opinions requested in this remand.

4.  If the appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


